Case: 14-14623     Date Filed: 10/21/2016    Page: 1 of 7


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14623
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:12-cv-04450-RWS



SHARRON BANKS,

                                                                  Plaintiff-Appellant,

                                        versus

TANNER MEDICAL CENTER, INC.,

                                                                 Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (October 21, 2016)

Before ED CARNES, Chief Judge, TJOFLAT, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Sharron Banks, proceeding pro se, filed a lawsuit against Tanner Medical

Center, Inc., alleging that it engaged in race discrimination and retaliated against
                 Case: 14-14623        Date Filed: 10/21/2016        Page: 2 of 7


her. A magistrate judge issued a report recommending that the district court grant

summary judgment to Tanner because Banks was judicially estopped from

pursuing her claims and because her claims failed on the merits. Banks did not

timely object, and the district court adopted the report and recommendation and

granted summary judgment in Tanner’s favor. This is Banks’ appeal.1

                                                 I.

       In September 2010 Tanner hired Banks, an African-American female and

registered nurse, to work on an as-needed basis. 2 Tanner requires every newly

hired employee to complete an orientation that involves, among other things, a

seasoned employee training the new employee on Tanner’s policies, protocols, and

procedures. Tanner assigned two employees to train Banks. During that training,

one of those employees, John Larkee, made comments to Banks about her race and

her blonde hair. Banks found the comments offensive but she offered no evidence

       1
          Eleventh Circuit Rule 3–1, which took effect on December 1, 2014, provides that “[a]
party failing to object to a magistrate judge’s findings or recommendations . . . waives the right
to challenge on appeal the district court’s order based on unobjected-to factual and legal
conclusions,” so long as the magistrate judge informs the party of, among other things, “the
consequences on appeal for failing to object.” 11th Cir. R. 3–1. To the extent that the rule
applies to appeals of orders entered before it took effect (such as the order appealed here), it does
not apply to this appeal because the magistrate judge did not give Banks complete notice of the
consequences of failing to timely object. Tanner argues that we should review for plain error
under the standard we used before the enactment of Rule 3–1. We need not decide whether that
standard applies here because even under a de novo standard of review, the summary judgment
against her is due to be affirmed.
       2
         “At summary judgment we view the facts in the light most favorable to the nonmoving
party.” Crawford v. Carroll, 529 F.3d 961, 963 n.1 (11th Cir. 2008) (citations omitted). We
recount the facts in that light, drawing from the “evidentiary materials on file.” Id.


                                                  2
               Case: 14-14623   Date Filed: 10/21/2016   Page: 3 of 7


showing that she complained to her supervisors or to the human resources

department about them.

       While the training component of the orientation process usually lasts

between three and six weeks, Banks never completed her training to Tanner’s

satisfaction during the fourteen months she worked there. During her first few

months at Tanner, patient numbers were low and, because she was hired to work

on an as-needed basis, she was seldom scheduled to work. And when patient

numbers later increased, her supervisors believed that she needed additional

training to refresh her memory on Tanner’s procedures because she had worked so

infrequently in the previous months. Banks refused Tanner’s attempts to provide

her with that additional training, and Tanner eventually stopped scheduling her to

work at all.

      Banks contacted Dathan Sorrow, who worked in Tanner’s human resources

department, to complain about how long her orientation was taking and about not

being placed on the schedule to work. Sorrow in turn asked Banks’ supervisors,

Sharon Taylor and Natasha Ryles, why she was still in orientation and not being

scheduled to work any shifts. Taylor explained that she had stopped placing Banks

on the schedule because she had refused to complete her training. Sorrow, Taylor,

and Ryles agreed that before they decided to terminate Banks’ employment, Ryles

would contact her and see if she had changed her mind and was willing to finish


                                         3
                Case: 14-14623       Date Filed: 10/21/2016       Page: 4 of 7


the training that they believed she needed. Ryles called Banks and left several

messages, but Banks did not return those calls. On November 22, 2011 Tanner

terminated Banks’ employment, listing her failure “to fulfill [nursing]

[r]equirements” as the basis. 3 Tanner hired an African-American male nurse to

replace her.

                                               II.

       Title VII prohibits an employer from discriminating “against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1). When a plaintiff has no direct evidence of discrimination,

she may overcome summary judgment through the use of circumstantial evidence

under the burden-shifting framework set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas Department of Community

Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089 (1981). Under this framework

the plaintiff bears the initial burden of showing a prima facie case of

discrimination. McDonnell Douglas Corp., 411 U.S. at 802, 93 S. Ct. at 1824. If

the plaintiff makes that showing, the burden shifts to the employer “to articulate

some legitimate, nondiscriminatory reason for the employee’s rejection.” Id.

       3
          The record is unclear as to whether Sorrow, Taylor, and Ryles were the actual decision
makers as to termination of Banks’ employment or whether they recommended it to someone
else who made the termination decision. We will assume that Sorrow, Taylor, and Ryles made
the final decision because even if they did, Tanner is still entitled to summary judgment.
                                                4
              Case: 14-14623      Date Filed: 10/21/2016   Page: 5 of 7


“[S]hould the defendant carry this burden, the plaintiff must then have an

opportunity to prove by a preponderance of the evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were pretext for

discrimination.” Burdine, 450 U.S. at 252, 101 S. Ct. at 1093.

      Banks contends that Tanner discriminated against her based on her race

when it ended her employment. She offers no direct evidence of discrimination

and attempts to overcome summary judgment through the burden-shifting

framework. To make out a prima facie case of racial discrimination under the

burden-shifting framework, Banks must show that (1) she “is a member of a

protected racial class”; (2) she “was qualified for the position”; (3) she

“experienced an adverse employment action”; and (4) she “was replaced by

someone outside of h[er] protected class or received less favorable treatment than a

similarly situated person outside of h[er] protected class.” Flowers v. Troup Cty.,

Ga., Sch. Dist., 803 F.3d 1327, 1336 (11th Cir. 2015).

      Banks cannot make that showing because she cannot meet the fourth

element — showing that she was replaced by someone outside of her protected

class or received less favorable treatment than a similarly situated person outside

of her protected class. Banks does not dispute that she was replaced by a black

male, and she does claim discrimination on the basis of sex. Instead, she argues

that she received less favorable treatment than a similarly situated person outside


                                           5
              Case: 14-14623     Date Filed: 10/21/2016    Page: 6 of 7


of her protected class, pointing to Mary Caparo, a white nurse whom Tanner hired

around the same time it hired Banks. Banks offers no evidence, however, that

Tanner treated Caparo differently, and in fact the record shows that Tanner fired

Caparo eight days after it fired Banks, with Caparo’s notice of termination listing

the same reason given for Banks’ termination: failure to fulfill nursing

requirements. Because Banks points to no evidence that she received less

favorable treatment than a similarly situated employee outside of her protected

class, she cannot establish a prima facie showing of race discrimination. The

district court properly granted summary judgment on that claim.

      Banks also contends that Tanner retaliated against her by firing her for

complaining about co-employee Larkee. Under Title VII’s anti-retaliation

provision it is unlawful for an employer to discriminate against an employee

“because he has opposed any practice made an unlawful employment practice by

this subchapter, or because he has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3. Like her race discrimination claim, Banks’ retaliation claim

fails because she has not established a prima facie case. To make a prima facie

showing of retaliation, a plaintiff must show that (1) she engaged in protected

conduct; (2) she suffered an adverse action; and (3) a causal relation exists between

the protected conduct and adverse action. See Alvarez v. Royal Atl. Developers,


                                          6
                Case: 14-14623       Date Filed: 10/21/2016       Page: 7 of 7


Inc., 610 F.3d 1253, 1268 (11th Cir. 2010) (quoting McCann v. Tillman, 526 F.3d
1370, 1375 (11th Cir. 2008)).

       While Banks asserts that she complained to supervisors about Larkee’s

racial comments, she points to no evidence supporting that assertion. The evidence

instead shows that when Banks complained, she complained about the scheduling

and the fact that she was still in orientation, stating that “[i]t was obvious that the

ball was dropped on [her]” and that she was “being punished and prosecuted for a

mistake that lies with management and not [her]self.” Without evidence that she

complained to supervisors or to the human resources department about Larkee’s

race-based comments, she has not made out a a prima facie case of retaliation. The

district court’s grant of summary judgment in Tanner’s favor on her retaliation

claim was proper. 4

       AFFIRMED.




       4
          In the report and recommendation addressing Tanner’s motion for summary judgment,
the magistrate judge also recommended that the district court deny Banks’ four motions for
default judgment against Tanner, which she had filed based on her belief that Tanner had
committed discovery violations. To the extent Banks’ notice of appeal covers the district court’s
adoption of that portion of the magistrate judge’s report and recommendation, she failed to
discuss those claims in her brief and thereby abandoned them. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a
claim when he either makes only passing references to it or raises it in a perfunctory manner
without supporting arguments and authority.”).
                                                7